Citation Nr: 1423447	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  07-34 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel







INTRODUCTION

The Veteran had active military service from December 1992 to August 1997 with additional periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with the United States Army Reserve from August 1997 to September 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board most recently in June 2013, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is necessary to ensure proper development of the instant claim.  In the June 2013 remand, the Board instructed that records be obtained to verify specific dates of ACDUTRA and/or INACDUTRA and that a formal finding memorandum be prepared listing the specific dates of ACDUTRA and/or INACDUTRA, notice of which was to be sent to the Veteran.  While the AOJ requested relevant leave and earnings records from the Army Reserves, these records were received after the issuance of a December 2013 supplemental statement of the case (SSOC).  Therefore, they have not been reviewed by the AOJ, and the requested formal finding has not yet been prepared.  See generally Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.)


Accordingly, the case is REMANDED for the following action:

1. Review the expanded record and prepare a formal finding memorandum detailing the dates of each period of active service, ACDUTRA and INACDUTRA.  The appellant should be notified of such findings and provided an opportunity to respond.

2. Then, forward the claims file to the VA examiner who conducted the March 2013 examination, if available, for an addendum opinion.  If the March 2013 examiner is not available, the claims file should be forwarded to another appropriate clinician.  Following a review of the expanded record, to include the formal finding memorandum, the examiner is requested to opine as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's GERD had its onset during a verified period of active duty or ACDUTRA (but not INACDUTRA).  A detailed rationale should be provided for any opinion expressed.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


